EXHIBIT 10.26
 
SUBSCRIPTION AGREEMENT


December 18, 2007


Advanced Biotherapy, Inc.
141 West Jackson, Suite 2182
Chicago, Illinois 60604
Attention:
Christopher W. Capps,
 
Chief Executive Officer


Gentlemen:
 
The undersigned (“Investor”) hereby agrees to invest Two Million Dollars
($2.000,000.00) in Advanced Biotherapy, Inc., a Delaware corporation (“Company”)
to purchase shares of Company common stock, $0.001 par value (“Common Stock”) at
a purchase price of $0.011 per share of Common Stock, for an aggregate of
181,818,182 shares of Common Stock (the “Shares”), subject to the terms and
conditions herein.
 
A.  Irrevocable Subscription. The subscription by the Investor set forth in this
Agreement is irrevocable by the Investor, but will not constitute an agreement
between the Company and the Investor until this Agreement is accepted and
executed by the Company, and, if not so accepted, the subscription and
obligations of the Investor will terminate.
 
B.  Investor Representations. Recognizing that the Company will be relying on
the information and on the representations and warranties set forth herein, the
Investor hereby represents and warrants to, and covenants, with the Company as
follows:
 
1.  The Investor is purchasing the Shares in his own name, and for his own
account for investment purposes, and not with an intent to sell, or for sale in
connection with any distribution of such Shares.
 
2.  The Investor has no present intention, and has not agreed, to give any
person any legal or beneficial interest in or right with respect to the Shares
or right in the future.
 
3.  The Investor hereby represents that no other person or entity has any legal
or beneficial interest in or right with respect to the Shares.
 
4.  The Investor acknowledges and understands that as of November 30, 2007, the
Company has authorized 2,000,000,000 shares of Common Stock, of which
985,803,758 shares of Common Stock are issued and outstanding, excluding
outstanding options and warrants. The Company also has authorized 20,000,000
shares of preferred stock, none of which has been issued as of November 30,
2007.
 
5.  The Investor understands that the Shares have not been registered under the
federal Securities Act of 1933, as amended (“Securities Act”), or qualified
under Delaware or Illinois state securities laws, and that any disposition of
the Shares is subject to restrictions imposed by federal and state law.
 
Page 1 of 5

--------------------------------------------------------------------------------



6.  The Investor understands that he cannot dispose of any or all of the Shares
absent registration and qualification, or an available exemption from
registration and qualification, that the instrument or certificate, if any,
evidencing the Shares will bear a legend reflecting these (and any other)
restrictions on transfer, and that the Company need not recognize or register
any transfer unless the Investor provides evidence satisfactory to the Company
(which may, at the Company's discretion, require an opinion of counsel
satisfactory in form and substance to the Company) that all restrictions on and
conditions to transfer are satisfied.
 
7.  The Investor understands that no government official including, without
limitation, the Delaware Division of Corporations, has made any finding or
determination relating to the fairness of the sale of the Shares offered by the
Company and that such governmental agencies have not and will not recommend or
endorse the Shares.
 
8.  The Investor understands that the Company has no obligation to the Investor
to register any of the Shares under federal or state law for resale or
distribution. The Investor understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Shares indefinitely unless
such Shares are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares, and on requirements relating
to the Company which are outside of the Investor’s control, and which the
Company is under no obligation and may not be able to satisfy.
 
9.  The Investor understands that the Company has not agreed with the Investor
to comply with the public information or other provisions of Rule 144 or any
other exemption under federal or state law respecting the resale or other
transfer of the Shares.
 
10.  The Investor has not seen or received any advertisement or general
solicitation with respect to the sale of the Shares.
 
11.  In deciding whether to acquire the Shares, the Investor has relied
exclusively upon consultation with the Investor’s respective legal, financial
and tax advisors with respect to acquisition of the Shares pursuant to this
Agreement, and the information concerning the Company set forth in the
Disclosure Documents (as defined below) including, without limitation, the
section captioned “Factors That May Affect The Company” set forth in the
Company’s Form 10-KSB for the year ended December 31, 2006. The Investor is
satisfied with its business review of the Company, and has received satisfactory
information and answers to the extent Investor availed itself of the opportunity
to consult its own legal, financial and tax advisors regarding the Company and
the Investor’s investment in the Shares.
 
12.  The Investor hereby acknowledges that he has had access to and has reviewed
the following (collectively the “Disclosure Documents”): (i) the Company’s
Annual Report on Form 10-KSB for the year ended December 31, 2006, including,
without limitation, the section captioned “Factors That May Affect The Company”
regarding risk factors associated with an investment in the Company, (ii) the
Company’s Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007,
June 30, 2007, and September 30, 2007, respectively, and (iii) the Company’s
Form 8-Ks filed during calendar year 2007, all as filed with the Securities and
Exchange Commission (“SEC”). In making this investment, the Investor has not
relied upon any information not included in the Disclosure Documents. Copies of
the Disclosure Documents may be inspected and copied at the public reference
facilities maintained by the Securities and Exchange Commission at 450 Fifth
Street, N.W., Washington, D.C. 20549. Copies of these materials also can be
obtained by mail at prescribed rates from the Public Reference Section of the
Securities and Exchange Commission, 450 Fifth Street, N.W., Washington, D.C.
20549 or by calling the Securities and Exchange Commission at 1-800-SEC-0330.
The Securities and Exchange Commission maintains a website that contains
reports, proxy statements and other information regarding the Company. The
address of the Securities and Exchange Commission website is http://www.sec.gov.
 
Page 2 of 5

--------------------------------------------------------------------------------


 
13.  The Investor acknowledges that the audited financial statements of the
Company as of and for the years ended December 31, 2006, and 2005, together with
the report thereon by Williams & Webster, P.S. do not reflect any events
subsequent to December 31, 2006, except as reflected in the notes to such
financial statements.
 
14.  By reason of the business and financial experience of the Investor,
including without limitation Investor’s experience as an investment banker and
Investor’s extensive experience investing for his own account in publicly traded
securities, the Investor is capable of evaluating the merits and risks of this
investment and of protecting its own interests in connection with this
investment. The Investor is aware that an investment in the Company involves a
high degree of risk.
 
15.  The Investor is the Chairman of the Board, a director, and the holder of a
majority of the issued and outstanding shares of Common Stock of the Company.
 
16.  In reaching the decision to invest in the Shares, the Investor has
carefully evaluated its financial resources and investment position and the
risks associated with this investment, and acknowledges that he is able to bear
the economic risks of this investment.
 
17.  Investor understands that the Shares of Common Stock may bear the following
legends, among others:
 
(a)  “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE MAKER
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(b)  Any legend required by the blue sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.
 
18.  The Investor represents to the Company that (a) the information contained
herein is complete and accurate and may be relied upon by it and (b) Investor
will notify the Company it immediately of any material adverse change in any of
such information.
 
C.  Survival of Representations; Reliance. The representations, warranties and
agreements contained herein shall survive the execution and delivery of this
document and the purchase of the Shares, if any. The representations and
warranties of the Investor may be relied upon by the Company and its attorneys.
 
Page 3 of 5

--------------------------------------------------------------------------------


 
D.  Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of laws.
 
E.  Arbitration. In the event of any controversy, dispute or claim arising out
of or related to this Agreement, or the interpretation, breach, termination or
validity hereof, the parties shall submit such controversy, dispute or claim to
binding arbitration hereunder. All arbitration proceedings pursuant to this
Section shall take place in Cook County, State of Illinois, and shall be before
a retired judge selected from the Judicial Arbitration and Mediation Services
(“JAMS”) or such other arbitrator as the parties shall mutually agree upon. In
the event that the parties are unable to agree upon the selection of an
arbitrator, any party may request the presiding judge of the United States
District Court or the Illinois state court, in each case located in Chicago,
Illinois, to appoint such arbitrator. Arbitration of the dispute shall commence
no later than thirty (30) days after the selection or appointment of such
arbitrator. The arbitrator shall be bound by the express terms of this Agreement
and shall endeavor to reach his decision as quickly as possible, which decision
shall be final and binding on the parties to this Agreement. The arbitrator
shall also have the power to award costs and expenses (including, without
limitation, reasonable attorneys' fees) to the prevailing party. Application to
enforce the arbitrator's decision can be made in any court or other tribunal of
competent jurisdiction. The arbitration procedures of JAMS located in Cook
County, Illinois shall control.
 
The undersigned Investor irrevocably commits to the purchase of the amount of
Shares and hereby delivers to the Company, by wire transfer or check made
payable to “Advanced Biotherapy, Inc.” the Purchase Price for the Shares.


Shares of Common Stock 181,818,182


Total Purchase Price US$ 2,000,000.00


Forms of Ownership. The Investor requests the following form of ownership for
the Shares.



              
Individual (one signature required)
                    
Joint Tenants with right survivorship (both parties must sign)
                    
Trust (signature of trustee and additional signatories if required by trust
instrument)

            
Please PRINT the exact name (registration) that Investor
 
desires for the Shares.
 


SIGNATURES CONTINUED ON FOLLOWING PAGE
 
Page 4 of 5

--------------------------------------------------------------------------------




INVESTOR
               
Signature
               
Social Security Number
                
Print or Type Name
     
Executed at:
                
City   State  Zip
     
this 18th day of December, 2007
 

           
ACCEPTED AND APPROVED BY COMPANY
AS TO  181,818,182 SHARES OF COMMON STOCK AT AN AGGREGATE PURCHASE PRICE OF
US$ 2,000,000.00
      Advanced Biotherapy, Inc.,
a Delaware corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Christopher W. Capps, President and CEO   Date:

 
Page 5 of 5

--------------------------------------------------------------------------------

